Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims filed 8/26/22 are acknowledged; claims 1-18 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roodenburg et al. (US 20050051072; Roodenburg ‘072) in view of Roodenburg et al. (US 6763898; Roodenburg ‘898).
CLAIM 1:  Roodenburg ‘072 discloses a well intervention monohull vessel (7).  Wherein the vessel has a deck (10).  The deck comprises a tower type open derrick structure (1, a MPT as discussed in Applicant’s specification) disposed on the deck (see Fig. 1).  A moon pool door (303/305) is capable of being flush with the deck, wherein the moon pool door is a drill floor of the vessel (paragraph 0072).
Roodenburg ‘072 fails to disclose a sole point land out having a sole point of a riser tension contact with a top of the derrick structure.
Roodenburg ‘898 discloses a vessel.
The vessel has a tower (mast 1) with sole point land outs having a sole point of a riser tension contact with a top of the derrick structure (cables on lifting means 2/4 being the land outs, sole point of contact being with the lifting means which are at the top as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Roodenburg ‘072 to have the sole point lead outs of Roodenburg ‘898 as Roodenburg ‘898 teaches the placement of such a contact/single land system minimizes the space needed on the deck (see col. 6, lines 48-55).
CLAIM 2:  The moon pool door adapted to transport at least one subsea equipment (see paragraph 0072).
CLAIM 3:  Roodenburg ‘072 fails to disclose wherein the moon pool door comprises a power slip and the step of running the at least one subsea equipment further comprises activating the power slip.
Examiner takes official notice that power slips are well known in the art as a means of securing pipe.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the moon pool of Roodenburg ‘072 to contain a well-known power slip as described in the claim as a combination of known prior art elements in which the power slip would function in the same predictable manner in the combination as it does in standard well intervention vessels to secure pipe without manual handling to increase safety on the drill floor.
CLAIM 4:  The subsea equipment comprises an intervention riser system; and an emergency disconnect package (see intervention vessel and further language is still “capable” from claim 2).
CLAIM 5:  The sole point land out is adapted to interact with the subsea equipment (see Roodenburg ‘898, such as drill strings).
CLAIM 6:  Roodenburg ‘072 discloses an intervention lift frame (to move risers 119).
CLAIM 7:  Roodenburg ‘072 fails to disclose at least one surface coiled tubing reel disposed on the deck.
Examiner takes official notice that coiled tubing reels are well known in the art as a means of securing coiled tubing for use in well intervention procedures.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of the combination to contain a well-known coiled tubing reel as described in the claim as a combination of known prior art elements in which the coiled tubing reel would function in the same predictable manner in the combination as it does in standard well intervention vessels as Applicant admits it is heavy equipment associated with well intervention (Specification, paragraph 0009).
CLAIM 8:  Roodenburg ‘072 discloses at least one riser storage area (117).
CLAIM 9:  Roodenburg ‘072 discloses at least one rail (345, 347, 351, 353); and at least one pallet (5).
CLAIM 10:  Roodenburg ‘072 fails to disclose at least one subsea tree.
Examiner takes official notice that subsea trees are well known in the art as equipment used in well intervention.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of the combination to contain a well-known subsea tree as described in the claim as a combination of known prior art elements in which the subsea tree would function in the same predictable manner in the combination as it does in standard well intervention vessels as Applicant admits it is heavy equipment associated with well intervention (Specification, paragraph 0009).

CLAIM 11:  Roodenburg ‘072 discloses at least one crane (3) disposed on the deck.
CLAIM 12:  Roodenburg ‘072 at least one drawworks in connection with the sole point land out (to reel in and out the hoist line).
CLAIMS 13-17:  The methods of these claims are inherent to the above structures.
CLAIM 18:  The sole point land out is capable of interacting with well intervention equipment (see discussion of drill strings; further the “capable” language is functional).
Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive.
Applicant asserts that Roodenburg ‘072 teaches away from the claimed invention.  Applicant asserts this is because the trolley 29 of Roodenburg ‘072 is not fixed at the top of the MPT 1.  However, there is nothing in the claimed language requiring the sole point land at the top of the derrick to be fixed in claim 1.  The broadest reasonable interpretation of “sole point” is that there is only one point instead of a plurality of points.  There is no language that indicates it is to be a sole point that is fixed in place.  Applicant’s argument is directed towards an unclaimed element.
Applicant further asserts that Roodenburg ‘072 teaches away from a sole point land out.  However, Applicant fails to identify any specific element that constitutes a second land out point in the reference.  Applicant does discuss the heave compensation systems, but those are not land outs.  They do not constitute “riser tension contacts” as described in the claims.  
Applicant asserts that Roodenburg ‘072 fails to disclose moon pool doors and instead discloses hatches.  Applicant fails to offer any distinction between the hatches 303, 305 for moonpool 9 of the prior art and what it considers to be “doors”.  The hatches cover and uncover the moonpool, thus they would meet the broadest reasonable interpretation of “moon pool door”.  They are “adapted” to remove equipment by being shown that they are both moveable (open and close) and that equipment can be on them (as a workplace).  Thus, equipment could be transported by them.  The claims make no indication of how far the equipment needs to be transferred, or even if the moon pool door itself is doing the moving, or if the equipment could be stored on the door as the whole ship moves and transports the equipment.
With respect to Roodenburg ‘898, it does not teach away from having a sole point land out.  Applicant points to the mast 1 with two different lifting means.  However, each lifting means is still a sole point land out.  The claim language is directed to “a sole point land out”, which does not exclude the potential of a two sole point land outs.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679